Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021, 04/07/2021, and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-6 and 9-10 are amended.
Claims 7 and 8 are canceled.
Claims 1-6 and 9-10 are pending in the current application.
112f interpretation with regards to claims 1-6 and 9-10 are withdrawn based on applicant’s amendments.
This action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor (U.S. Publication No. 9195232) in view of Armbruster (U.S. Publication No. 20150033054).
Regarding claim 1:
Egnor teaches:
A vehicle control system comprising: a first traveling controller including at least one processor and at least one storage device and configured to perform first traveling control of controlling driving, braking, and steering of a vehicle; ("In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering." [Column 3 lines 24-31])
and a second traveling controller including at least one processor and at least one storage device and configured to perform second traveling control of at least braking and steering of the vehicle, ("the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller." [Column 3 lines 37-40])
the second traveling controller being separate from the first traveling controller, ("the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller." [Column 3 lines 37-40]; here it shows that an additional separate controller can be used.)
a first braking device controlled by the first traveling controller and configured to brake the vehicle, ("The brake unit 142 may be any combination of mechanisms configured to decelerate the vehicle 100. For example, the brake unit 142 may use friction to slow the wheels/tires 124. As another example, the brake unit 142 may be configured to be regenerative and convert the kinetic energy of the wheels/tires 124 to electric current. The brake unit 142 may take other forms as well." [Column 8 lines 37-43])
a first steering device controlled by the first traveling controller and configured to steer the vehicle, ("The steering unit 138 may be any combination of mechanisms configured to adjust the heading or direction of the vehicle 100." [Column 8 lines 30-32])
a first power supply configured to supply power to the first traveling controller, the first braking device and the first steering device, ("The power supply 110 may be configured to provide power to some or all of the components of the vehicle 100. To this end, the power supply 110 may include, for example, a rechargeable lithium-ion or lead-acid battery. In some 
wherein the first traveling control is an automated driving control causing the vehicle to travel along a set traveling path, ("The navigation and pathing system 148 may be any system configured to determine a driving path for the vehicle 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation." [Column 9 lines 4-12]; here it shows that the vehicle constraints a navigation and pathing system that the first controller executes as shown in [Column 3 lines 24-31])
the second traveling control is a driving support control in a manual driving mode, ("an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers." [Column 16 lines 11-16]; here it shows that the secondary controller can be used to support the first controller when it faults. “such as method 300 of FIG. 3 may be carried out in whole or in part by the vehicle and its subsystems. Accordingly, example methods could be described by way of example herein as being implemented by the vehicle. The vehicle may be autonomous, partially autonomous, or controlled completely by a user, for example. However, it should be understood that an example method may be implemented in whole or in part by other computing devices of the vehicle” [Column 12 lines 25-33]; here it shows that the vehicle 
the first traveling controller and the second traveling controller are communicably connected, ("In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error." [Column 3 lines 40-47]; here it shows that the controllers are in signal communication with one another.)
and the first traveling controller is configured to: perform the first traveling control in a case in which a signal from the second traveling controller can be confirmed; ("some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [Column 3 lines 57-63]; here it shows that as long as the first controller is functioning without error, control will remain with the first controller. “the primary controller and the secondary controller may be configured to perform cross-checks of each other.” [Column 13 lines 58-60]; here it shows that the controllers can perform cross checks on one another, checking whether or not the signal from the controller is faulty.)
and perform decelerating or stopping the vehicle, as third traveling control in a case in which the signal from the second traveling controller cannot be confirmed. ("The common fault may 
Egnor does not specifically teach a second braking and steering device that are separate from the first braking and steering devices nor does Egnor teach a second power supply that supplies power to the second steering device, second braking device, and the second controller, however Armbruster teaches: 
a second braking device controlled by the second traveling controller and configured to brake the vehicle, the second braking device being separate from the first braking device, (“The further computing units include: [0086] a first steering control unit Sbw1 (Steer-by-wire), [0087] a second steering control unit Sbw2, [0088] a first brake control unit Bbw1 (Brake-by-wire), [0089] a second braking control unit Bbw2, and [0090] other units, not shown, which are designed to be redundant or single.” Here it shows a second braking unit separate from the first.)
a second steering device controlled by the second traveling controller and configured to steer the vehicle, the second steering device being separate from the first steering device, (“The further computing units include: [0086] a first steering control unit Sbw1 (Steer-by-wire), [0087] a second steering control unit Sbw2, [0088] a first brake control unit Bbw1 (Brake-by-wire), 
and a second power supply configured to supply power to the second traveling controller, the second braking device and the second steering device, the second power supply being separate from the first power supply, (“The standby mode can be ended by the first data processing unit, particularly by initiating the switching-on of a power supply of the second data processing unit or by initiating the connecting of the power supply of the second DP unit to the second DP unit, e.g. a central power supply.” [0026]; here it shows a power supply for a second data processing unit separate from the first data processing unit. Paragraph [0040] goes on to show that the data processing units control steering and braking. Paragraph [0140] also teaches a plurality of power supply units for controller of the steering, braking, and control units.)
Egnor and Armbruster are analogous art because they are in the same field of art, redundant vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control system taught by Egnor to include the redundant braking device, steering device, and power supply as taught by Armbruster in order to have a second braking device separate from the first, a second steering device separate from the first, and a second power supply separate from the first. The teaching suggestion/motivation to combine is that by duplicating these components, it provides a more reliable vehicle control system that provides more safety against component failures. 

Regarding claim 2:
Egnor teaches all of the limitations of claim 1.
Egnor further teaches:
The system according to claim 1, further comprising a detector including at least one sensor and configured to detect a surrounding situation of the vehicle, (“The sensor system 104 may include a number of sensors configured to sense information about an environment in which the vehicle 100 is located.”[Column 6 lines 17-19])
And wherein the first traveling control includes acceleration control based on information detected by detector, (“the primary controller of a system may execute logic based on input received from vehicle sensors or other functional systems (e.g., a server or other vehicles).” [Column 13 lines 10-13])

Regarding claim 3:
Egnor teaches all of the limitations of claim 2.
Egnor further teaches:
The system according to claim 2, wherein the detector comprises: A first detector including at least one sensor; a second detector including at least one sensor, a detection characteristic of the second detector being different from that of the first detector, (“The sensor system 104 may include a number of sensors configured to sense information about an environment in which the vehicle 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a radio detection and ranging (RADAR) unit 130, a laser rangefinder and/or light detection and ranging (LIDAR) unit 132, a camera 134, and actuators 136 configured to modify a position and/or 
the first traveling controller is configured to perform the third traveling control based on a detection result of the first detector (“the primary controller of a system may execute logic based on input received from vehicle sensors or other functional systems (e.g., a server or other vehicles).” [Column 13 lines 10-13]; here it shows that the primary controller controls based on input received from the any of the detectors (vehicle sensors).)
and in a case in which a signal from the first traveling controller cannot be confirmed, the second traveling controller is configured to perform fourth traveling control that is the same traveling control as the third traveling control based on a detection result of the second detector. (“The functions may comprise receiving outputs of a primary controller and a secondary controller, and the primary controller is configured to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering, and the secondary controller is configured in a redundant configuration as the primary controller, and the primary controller and the secondary controller are configured to perform cross-checks of each other. The functions may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on receiving a given output indicative of a detected fault at one of the primary controller and the secondary controller.” [Column 1 lines 52-64]; here it shows that the secondary controller is in a redundant 

Regarding claim 4:
Egnor teaches all of the limitations of claim 2.
Egnor further teaches:
The system according to claim 2, wherein the detector comprises: A first detector includes sensors; a second detector includes sensors, a detection characteristic of the second detector is different from that of the first detector, (“The sensor system 104 may include a number of sensors configured to sense information about an environment in which the vehicle 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a radio detection and ranging (RADAR) unit 130, a laser rangefinder and/or light detection and ranging (LIDAR) unit 132, a camera 134, and actuators 136 configured to modify a position and/or orientation of the sensors. The sensor system 104 may include additional sensors as well, including, for example, sensors that monitor internal systems of the vehicle 100 (e.g., an O.sub.2 monitor, a fuel gauge, an engine oil temperature, etc.). Other sensors are possible as well.” [Column 6 lines 17-29]; here it shows a plurality of different detectors that have different detection characteristics.)
the first traveling controller is configured to perform the third traveling control based on a detection result of the first detector (“the primary controller of a system may execute logic based on input received from vehicle sensors or other functional systems (e.g., a server or 
and in a case in which a signal from the first traveling controller cannot be confirmed, the second traveling controller is configured to perform fourth traveling control based on a detection result of the second detector. (“The functions may comprise receiving outputs of a primary controller and a secondary controller, and the primary controller is configured to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering, and the secondary controller is configured in a redundant configuration as the primary controller, and the primary controller and the secondary controller are configured to perform cross-checks of each other. The functions may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on receiving a given output indicative of a detected fault at one of the primary controller and the secondary controller.” [Column 1 lines 52-64]; here it shows that the secondary controller is in a redundant configuration as the primary and therefore also controls based on the detection results of the detectors (vehicle sensors) and also that it takes control when a correct signal from the first traveling controller cannot be confirmed.)

Regarding claim 5:
Egnor teaches all of the limitations of claim 3.
Egnor further teaches:
The system according to claim 3, wherein the first traveling controller and the second traveling controller are communicably connected through a plurality of communication lines, And/or other connection mechanisms and there they could be connected through a plurality of communication lines.)
and the case in which the signal from the first traveling controller cannot be confirmed is a case in which the signal from the first traveling controller cannot be confirmed in at least two communication lines of the plurality of communication lines. ("a primary controller and secondary controller within a system may reset based on the system, a component of the system, or the controllers detecting a fault (e.g., operational error) at one of the primary and the secondary controller. For example, the system may transfer control of the vehicle functions over to a secondary controller based on determining that the primary controller is operating improperly due to some fault or error.” [Column 13 lines 60-67]; here it shows that the secondary controller takes control when no signal from any of the possible communication lines in [Column 10 lines 20-25] can be detected from the primary controller because an error was detected and it was instructed to reset itself.)

Regarding claim 6:
Egnor teaches all of the limitations of claim 4.
Egnor further teaches:
The system according to claim 4, wherein the first traveling controller and the second traveling controller are communicably connected through a plurality of communication lines, (“The components of the vehicle 100 could be configured to work in an interconnected fashion with other components within and/or outside their respective systems. To this end, the components and systems of the vehicle 100 may be communicatively linked together by a system bus, network, and/or other connection mechanism” [Column 10 lines 20-25]; here it shows that the controllers could be communicatively linked together by a system bus, network, And/or other connection mechanisms and there they could be connected through a plurality of communication lines.)
and the case in which the signal from the first traveling controller cannot be confirmed is a case in which the signal from the first traveling controller cannot be confirmed in at least two communication lines of the plurality of communication lines. ("a primary controller and secondary controller within a system may reset based on the system, a component of the system, or the controllers detecting a fault (e.g., operational error) at one of the primary and the secondary controller. For example, the system may transfer control of the vehicle functions over to a secondary controller based on determining that the primary controller is operating improperly due to some fault or error.” [Column 13 lines 60-67]; here it shows that the secondary controller takes control when no signal from any of the possible communication lines in [Column 10 lines 20-25] can be detected from the primary controller because an error was detected and it was instructed to reset itself.)

Regarding claim 9:
Egnor teaches:
A vehicle control system comprising: a first traveling controller including at least one processor and at least one storage device and configured to perform first traveling control of the vehicle; ("In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering." [Column 3 lines 24-31])
a first braking device controlled by the first traveling controller and configured to brake the vehicle, ("The brake unit 142 may be any combination of mechanisms configured to decelerate the vehicle 100. For example, the brake unit 142 may use friction to slow the wheels/tires 124. As another example, the brake unit 142 may be configured to be regenerative and convert the kinetic energy of the wheels/tires 124 to electric current. The brake unit 142 may take other forms as well." [Column 8 lines 37-43])
a first steering device controlled by the first traveling controller and configured to steer the vehicle, ("The steering unit 138 may be any combination of mechanisms configured to adjust the heading or direction of the vehicle 100." [Column 8 lines 30-32])
a first detector including sensors and configured to detect a surrounding situation of the vehicle; (“The sensor system 104 may include a number of sensors configured to sense information about an environment in which the vehicle 100 is located.”[Column 6 lines 17-19])
a second traveling controller configured to perform a second traveling control of the vehicle, the second traveling controller being separate from the first traveling controller; ("the system 
a second detector including at least one sensor and configured to detect the surrounding situation of the vehicle; (“The sensor system 104 may include a number of sensors configured to sense information about an environment in which the vehicle 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a radio detection and ranging (RADAR) unit 130, a laser rangefinder and/or light detection and ranging (LIDAR) unit 132, a camera 134, and actuators 136 configured to modify a position and/or orientation of the sensors. The sensor system 104 may include additional sensors as well, including, for example, sensors that monitor internal systems of the vehicle 100 (e.g., an O.sub.2 monitor, a fuel gauge, an engine oil temperature, etc.). Other sensors are possible as well.” [Column 6 lines 17-29]; here it shows a plurality of different detectors that have different detection characteristics.)
a first power supply configured to supply power to the first traveling controller, the first braking device and the first steering device, ("The power supply 110 may be configured to provide power to some or all of the components of the vehicle 100. To this end, the power supply 110 may include, for example, a rechargeable lithium-ion or lead-acid battery. In some examples, one or more banks of batteries could be configured to provide electrical power. Other power supply materials and configurations are possible as well. In some examples, the power supply 110 and energy source 120 may be implemented together, as in some all-electric cars." [Column 9 line 61-column 10 line 2])
wherein the first traveling control is an automated driving control causing the vehicle to travel along a set traveling path, ("The navigation and pathing system 148 may be any system configured to determine a driving path for the vehicle 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation." [Column 9 lines 4-12]; here it shows that the vehicle constraints a navigation and pathing system that the first controller executes as shown in [Column 3 lines 24-31])
the second traveling control is a driving support control in a manual driving mode, ("an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers." [Column 16 lines 11-16]; here it shows that the secondary controller can be used to support the first controller when it faults. “such as method 300 of FIG. 3 may be carried out in whole or in part by the vehicle and its subsystems. Accordingly, example methods could be described by way of example herein as being implemented by the vehicle. The vehicle may be autonomous, partially autonomous, or controlled completely by a user, for example. However, it should be understood that an example method may be implemented in whole or in part by other computing devices of the vehicle” [Column 12 lines 25-33]; here it shows that the vehicle can perform the method of figure 3 in a partially autonomous mode or while fully in control by the user (in a manual driving mode).)
the first traveling controller and the second traveling controller are communicably connected, ("an example system of the vehicle, such as a control unit, controlling operations of the vehicle 
the second detector has a detection characteristic different from that of the first detector; ([Column 6 lines 17-29] shows a plurality of different detectors that have different detection characteristics.)
and in a case in which the first traveling controller is performing the first traveling control of the vehicle and the second traveling controller determines based on a reception signal received from the first traveling controller that performance degradation occurs in the first traveling controller, the second traveling controller is configured to perform decelerating or stopping the vehicle based on a detection result of the second detector and to request a driver to switch the automated driving control to the manual driving mode. ("The system of the vehicle or another functional entity (e.g., additional controller) may be configured to determine that the primary controller or secondary controller may be operating in an error region, which may require the transfer of control over to the other controller. For example, the system may include a component configured to monitor the operations of the controllers within the system. In instances where the computing system may include additional controllers, the computing system may determine that control of functions of the vehicle should be transferred to another controller other than the primary or secondary controllers. For example, the transition of control may involve providing instructions for the secondary controller to continue operating, start operating, or switch to a control-mode of some type that allows the 
Egnor does not specifically teach a second braking and steering device that are separate from the first braking and steering devices nor does Egnor teach a second power supply that supplies power to the second steering device, second braking device, and the second controller, however Armbruster teaches: 
a second braking device controlled by the second traveling controller and configured to brake the vehicle, the second braking device being separate from the first braking device, (“The further computing units include: [0086] a first steering control unit Sbw1 (Steer-by-wire), [0087] a second steering control unit Sbw2, [0088] a first brake control unit Bbw1 (Brake-by-wire), [0089] a second braking control unit Bbw2, and [0090] other units, not shown, which are designed to be redundant or single.” Here it shows a second braking unit separate from the first.)
a second steering device controlled by the second traveling controller and configured to steer the vehicle, the second steering device being separate from the first steering device, (“The further computing units include: [0086] a first steering control unit Sbw1 (Steer-by-wire), [0087] a second steering control unit Sbw2, [0088] a first brake control unit Bbw1 (Brake-by-wire), [0089] a second braking control unit Bbw2, and [0090] other units, not shown, which are 
and a second power supply configured to supply power to the second traveling controller, the second braking device and the second steering device, the second power supply being separate from the first power supply, (“The standby mode can be ended by the first data processing unit, particularly by initiating the switching-on of a power supply of the second data processing unit or by initiating the connecting of the power supply of the second DP unit to the second DP unit, e.g. a central power supply.” [0026]; here it shows a power supply for a second data processing unit separate from the first data processing unit. Paragraph [0040] goes on to show that the data processing units control steering and braking. Paragraph [0140] also teaches a plurality of power supply units for controller of the steering, braking, and control units.)
Egnor and Armbruster are analogous art because they are in the same field of art, redundant vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control system taught by Egnor to include the redundant braking device, steering device, and power supply as taught by Armbruster in order to have a second braking device separate from the first, a second steering device separate from the first, and a second power supply separate from the first. The teaching suggestion/motivation to combine is that by duplicating these components, it provides a more reliable vehicle control system that provides more safety against component failures. 



Regarding claim 10:
Egnor teaches:
A control method of a vehicle control system including: a first traveling controller including at least one processor and at least one storage device and configured to perform first traveling control of controlling driving, braking, and steering of a vehicle; ("In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering." [Column 3 lines 24-31])
and a second traveling controller including at least one processor and at least one storage device and configured to perform second traveling control of at least braking and steering of the vehicle, ("the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller." [Column 3 lines 37-40])
the second traveling controller being separate from the first traveling controller, ("the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller." [Column 3 lines 37-40]; here it shows that an additional separate controller can be used.)
a first braking device controlled by the first traveling controller and configured to brake the vehicle, ("The brake unit 142 may be any combination of mechanisms configured to decelerate the vehicle 100. For example, the brake unit 142 may use friction to slow the wheels/tires 124. 
a first steering device controlled by the first traveling controller and configured to steer the vehicle, ("The steering unit 138 may be any combination of mechanisms configured to adjust the heading or direction of the vehicle 100." [Column 8 lines 30-32])
a first power supply configured to supply power to the first traveling controller, the first braking device and the first steering device, ("The power supply 110 may be configured to provide power to some or all of the components of the vehicle 100. To this end, the power supply 110 may include, for example, a rechargeable lithium-ion or lead-acid battery. In some examples, one or more banks of batteries could be configured to provide electrical power. Other power supply materials and configurations are possible as well. In some examples, the power supply 110 and energy source 120 may be implemented together, as in some all-electric cars." [Column 9 line 61-column 10 line 2])
wherein the first traveling control is an automated driving control causing the vehicle to travel along a set traveling path, ("The navigation and pathing system 148 may be any system configured to determine a driving path for the vehicle 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation." [Column 9 lines 4-12]; here it shows that the vehicle constraints a navigation and pathing system that the first controller executes as shown in [Column 3 lines 24-31])
the second traveling control is a driving support control in a manual driving mode, ("an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers." [Column 16 lines 11-16]; here it shows that the secondary controller can be used to support the first controller when it faults. “such as method 300 of FIG. 3 may be carried out in whole or in part by the vehicle and its subsystems. Accordingly, example methods could be described by way of example herein as being implemented by the vehicle. The vehicle may be autonomous, partially autonomous, or controlled completely by a user, for example. However, it should be understood that an example method may be implemented in whole or in part by other computing devices of the vehicle” [Column 12 lines 25-33]; here it shows that the vehicle can perform the method of figure 3 in a partially autonomous mode or while fully in control by the user (in a manual driving mode).)
the first traveling controller and the second traveling controller are communicably connected, ("In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error." [Column 3 lines 40-47]; here it shows that the controllers are in signal communication with one another.)
the method comprising: confirming a signal from the first traveling controller by the second traveling controller; and performing the first traveling control in a case in which a signal from the second traveling controller can be confirmed, ("some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [Column 3 lines 57-63]; here it shows that as long as the first controller is functioning without error, control will remain with the first controller. “the primary controller and the secondary controller may be configured to perform cross-checks of each other.” [Column 13 lines 58-60]; here it shows that the controllers can perform cross checks on one another, checking whether or not the signal from the controller is faulty.))
and performing decelerating or stopping the vehicle, as third traveling control in a case in which the signal from the second traveling controller cannot be confirmed. ("The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller." [Column 4 lines 6-9]; here it shows that when a signal from the second travelling controller cannot be confirmed, control is transferred to a third safety controller. "In addition, the safety controller may perform simplified functions, such as bringing the vehicle to a stop by applying brakes." [Column 4 lines 30-32]; here it shows that the safety controller can perform decelerating or stopping of the vehicle.)
Egnor does not specifically teach a second braking and steering device that are separate from the first braking and steering devices nor does Egnor teach a second power supply that supplies however Armbruster teaches: 
a second braking device controlled by the second traveling controller and configured to brake the vehicle, the second braking device being separate from the first braking device, (“The further computing units include: [0086] a first steering control unit Sbw1 (Steer-by-wire), [0087] a second steering control unit Sbw2, [0088] a first brake control unit Bbw1 (Brake-by-wire), [0089] a second braking control unit Bbw2, and [0090] other units, not shown, which are designed to be redundant or single.” Here it shows a second braking unit separate from the first.)
a second steering device controlled by the second traveling controller and configured to steer the vehicle, the second steering device being separate from the first steering device, (“The further computing units include: [0086] a first steering control unit Sbw1 (Steer-by-wire), [0087] a second steering control unit Sbw2, [0088] a first brake control unit Bbw1 (Brake-by-wire), [0089] a second braking control unit Bbw2, and [0090] other units, not shown, which are designed to be redundant or single.” Here it also shows a second steering system separate from the first.)
and a second power supply configured to supply power to the second traveling controller, the second braking device and the second steering device, the second power supply being separate from the first power supply, (“The standby mode can be ended by the first data processing unit, particularly by initiating the switching-on of a power supply of the second data processing unit or by initiating the connecting of the power supply of the second DP unit to the second DP unit, e.g. a central power supply.” [0026]; here it shows a power supply for a second 
Egnor and Armbruster are analogous art because they are in the same field of art, redundant vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control system taught by Egnor to include the redundant braking device, steering device, and power supply as taught by Armbruster in order to have a second braking device separate from the first, a second steering device separate from the first, and a second power supply separate from the first. The teaching suggestion/motivation to combine is that by duplicating these components, it provides a more reliable vehicle control system that provides more safety against component failures. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664